Citation Nr: 0702291	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  95-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for low back sprain.

2.  Entitlement to service connection for transverse 
myelitis, secondary to service-connected low back sprain.

3.  Entitlement to service connection for radiculopathy of 
the legs and arms, secondary to service-connected low back 
sprain.

4.  Entitlement to service connection for sexual dysfunction, 
secondary to service-connected low back sprain.

5.  Entitlement to an initial disability evaluation in excess 
of 50 percent for major depression.  

6.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29, based on hospital treatment from December 
13, 1993 to February 1, 1994.

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 20, 1972 to 
September 16, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In March 2001, the Board remanded the case for further 
development.

The issues of entitlement to: an increased rating for low 
back sprain, service connection for radiculopathy, an 
increased rating for major depression, and TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Medical evidence fails to relate the veteran's transverse 
myelitis to his service-connected low back sprain.
2.  Medical evidence fails to relate the veteran's sexual 
dysfunction to his service-connected low back sprain.

3.  It is not shown that a service-connected disability 
required continuous treatment of 21 days or more during the 
veteran's VA hospitalization from December 13, 1993 to 
February 1, 1994.


CONCLUSIONS OF LAW

1.  Transverse myelitis is not proximately due to or the 
result of the veteran's service connected low back sprain.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.310 (2006).

2.  Sexual dysfunction is not proximately due to or the 
result of the veteran's service connected low back sprain.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.310 (2006).

3.  The criteria for entitlement to a temporary total rating 
based on the receipt of hospital treatment for a service-
connected disability for a period in excess of 21 days have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.29 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in April 2001, April 2003, and March 
2005 letters.  Collectively, these letters advised the 
veteran to send any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, the veteran's contentions, evidence from the Social 
Security Administration (SSA), records from the VA Medical 
Center in San Juan, as well as private evidence.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In an August 2006 letter, the RO advised the veteran as to 
how disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Secondary Service Connection Claims  

a.  Transverse Myelitis

The veteran asserts that he is entitled to service connection 
for transverse myelitis.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 and Supp. 2006); 38 C.F.R. § 
3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

Medical evidence confirms a current diagnosis of transverse 
myelitis in the thoracic spine region, thereby satisfying the 
first element of his service connection claim.  

The veteran does not assert and the evidence does not show 
that he developed transverse myelitis during service 
(transverse myelitis was diagnosed in 1993, approximately two 
decades post-service).  Rather, the veteran attributes his 
transverse myelitis to his service-connected low back sprain.  

On review, the Board finds that service connection for 
transverse myelitis is not warranted, as there is no medical 
evidence linking such disability to service connected low 
back sprain.  In this regard, in April 1997, a VA examiner 
who examined the veteran's spine one month prior, opined that 
there is no relationship between the veteran's service-
connected low back strain and his transverse myelitis at 
thoracic level with paraparesis.  Similarly, a July 2001 VA 
examiner opined that it is not likely that the veteran's 
transverse myelitis is related to his service-connected low 
back sprain.  The Board points out that the veteran has not 
submitted a favorable medical opinion.  

Absent objective, probative evidence demonstrating a link 
between the veteran's transverse myelitis and his service-
connected low back sprain, his service connection claim for 
transverse myelitis must be denied.


b.  Sexual Dysfunction

The veteran is currently diagnosed with sexual dysfunction, 
specifically impotence.  The veteran does not assert and the 
evidence does not show that his impotence was incurred during 
service.  Rather, the veteran attributes his impotence to his 
service-connected low back sprain.  

On review, the Board finds that service connection for sexual 
dysfunction is not warranted, as there is no objective 
evidence showing that pertinent disability is proximately due 
to, or the result of, his service-connected low back sprain.  
In this regard, according to a May 1998 statement, Dr. 
Andugar, a VA physician, indicated that the veteran's 
impotence is secondary to his spinal cord condition.  The 
physician described the veteran's spinal cord condition as 
incomplete L-5 paraplegia with neurogenic bowel and bladder.  
Similarly, a January 2000 VA examiner concluded that the 
veteran's impotence with loss of sensation in the penis is 
secondary to transverse myelitis, paralysis of both legs.  
Significantly, the medical evidence of record relates the 
veteran's impotence to his non service-connected transverse 
myelitis, and not to his service-connected low back sprain.  
The Board notes that the record does not contain a medical 
opinion favorable to the veteran.

Although the veteran attributes his transverse myelitis and 
sexual dysfunction to service-connected low back sprain, his 
opinions as to a medical matters are without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As the preponderance of the evidence is against findings that 
the veteran's transverse myelitis and sexual dysfunction are 
proximately due to his service-connected low back sprain, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


Entitlement to a Temporary Total Rating

The veteran contends that he is entitled to a temporary total 
rating based on his hospitalization from December 13, 1993 to 
February 1, 1994 at a VA Medical Center.  He contends that 
such hospitalization was for treatment of his service-
connected low back sprain.  

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29 (2006).

Evidence of record reflects that on December 13, 1993, the 
veteran was admitted to the VA Medical Center in San Juan.  
Discharge summary report dated in February 1994 reflects a 
history of chronic low back pain.  During the hospital stay, 
a spinal tap was performed; a final diagnosis of spinal 
myelitis was rendered.  It was recommended that the veteran 
be followed in the neurology clinic.

On review, the Board notes that the hospitalization beginning 
on December 13, 1993 lasted for a period in excess of 21 
days.  However, the Board finds that the medical evidence of 
record fails to show that such hospitalization was for 
treatment of a service-connected low back disability, or any 
other service-connected disability.  Significantly, a July 
2001 VA examiner had an opportunity to review the claims 
folder, to include the pertinent hospitalization reports, and 
opined that it was less likely that the December 1993-January 
1994 VA hospitalization was for the treatment of the 
veteran's service-connected low back disability, as 
distinguished from any other non-service connected pathology 
or disability.  The Board also observes that the record 
contains a "21-Day Certificate" which indicates that the 
major diagnosis rendered during the pertinent hospitalization 
was thoracic myelitis.  

The Board acknowledges the veteran's assertions to the effect 
that the December 1993 hospitalization was for treatment of 
his service-connected low back sprain.  He states that it is 
very difficult to pinpoint the source of back pain.  
Nevertheless, as noted above, the veteran, as a layperson, is 
not competent to relate his hospitalization to his service 
connected low back disability, and he has not submitted any 
objective evidence favorable to his claim.  Significantly, 
the objective evidence of record shows that the pertinent 
hospitalization was for treatment of non service-connected 
transverse myelitis.  Thus, as the objective evidence fails 
to show that such hospitalization was for treatment of a 
service-connected disability, the veteran's claim of 
entitlement to a total temporary rating under Chapter 29 must 
be denied.  





ORDER

Service connection for transverse myelitis, claimed as 
secondary to service-connected low back sprain, is denied.

Service connection for sexual dysfunction, claimed as 
secondary to service-connected low back sprain, is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29, based on hospital treatment from December 13, 1993 to 
February 1, 1994, is denied.


REMAND

The veteran also claims that he is entitled to increased 
ratings for his service-connected low back sprain and major 
depression.  On review, the Board finds that additional VA 
examinations are necessary prior to rating these 
disabilities.  

With regard to the veteran's increased rating claim for 
service-connected low back sprain, the Board observes that 
the veteran has not undergone a VA examination of the spine 
since July 2001.  Since that time, the veteran has undergone 
physical therapy.  Also, effective in September 2003, the 
rating criteria for the evaluation of disabilities involving 
the spine were amended.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of the veteran's service connected low 
back sprain.  The fulfillment of the duty to assist requires 
a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the appellant's claim.  
38 C.F.R. § 4.2 (2006).  

With respect to the veteran's increased rating claim for 
major depression, the Board notes that the most recent VA 
psychiatric examination report of record is dated in November 
2005.  However, in a January 2006 letter (translated), the 
veteran reported that the examiner never evaluated him.  
Therefore, the Board finds that an additional examination is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
spine examination to determine the 
current severity of his service-connected 
low back sprain.  The claims folder, a 
copy of this REMAND, and a copy of the 
revised general rating formula for 
diseases and injuries of the spine must 
be made available to and reviewed by the 
examiner prior to the examination.  All 
findings, and the reasons and bases, 
should be set forth in sufficient detail.  
A complete rationale for any proffered 
opinion should be provided.

The examiner is requested to:

a).  describe applicable loss of motion 
(flexion, extension and rotation) of the 
lumbar spine attributable to service-
connected low back sprain, and not to non 
service-connected transverse myelitis, to 
the extent possible.  It should be noted 
in the report if the veteran is unable to 
perform range of motion testing due to 
paraplegia.  

b).  comment on the effects of pain, 
weakness, and exacerbating episodes on 
range of motion and functionality. 

c).  comment as to whether the veteran 
currently has radiculopathy of the upper 
and/or lower extremities.  (See July 2001 
VA examination report noting no current 
diagnosis of radiculopathy per 1993 EMG).  

If radiculopathy of either the upper or 
lower extremities is diagnosed, the 
examiner should provide an opinion as to 
whether it is related to service-
connected low back sprain or non service-
connected transverse myelitis.  

d).  provide an opinion as to the impact, 
if any, that the veteran's service-
connected low back pain has on his 
ability to secure or follow a 
substantially gainful occupation.  The 
examiner should reconcile any opinion 
with a May 2003 VA general medical 
examination report. 

2.  The veteran should be afforded an 
additional VA psychiatric examination in 
order to determine the current severity 
of his service-connected major 
depression.  Prior to the examination, 
the examiner is requested to review the 
claims folder.  A complete rationale for 
any proffered opinion should be provided.

The examiner is requested to: 

a).  determine all current manifestations 
associated with the veteran's service-
connected major depression  and to 
comment on their severity.

b).  specifically address the degree of 
social and occupational impairment caused 
by the veteran's major depression.  A 
current Global Assessment of Functioning 
(GAF) scale score should be provided. 

c).  provide an opinion as to the impact, 
if any, that the veteran's service-
connected major depression has on his 
ability to secure or follow a 
substantially gainful occupation.  The 
examiner should reconcile any opinions 
with the SSA records and a private 
January 2005 psychiatric examination 
report (Dr. Valverde).  

3.  Following the above, the RO should 
re-adjudicate the issues of entitlement 
to: an increased rating for low back 
sprain, service connection for 
radiculopathy, an increased rating for 
major depression, and TDIU.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  An appropriate period 
of time should be allowed for a response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


